

115 HRES 591 IH: Denouncing the ongoing violence against the Rohingya people of Burma.
U.S. House of Representatives
2017-10-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 591IN THE HOUSE OF REPRESENTATIVESOctober 26, 2017Mr. Hastings submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONDenouncing the ongoing violence against the Rohingya people of Burma.
	
 Whereas Burma recognizes 135 distinct ethnic minorities among its residents; Whereas Burma refuses to recognize the Rohingya people as such a minority;
 Whereas the Burma Citizenship Law of 1982 effectively rendered the Rohingya people stateless; Whereas an estimated one million Rohingya reside predominately in the Burmese state of Rakhine and have been subjected to human rights abuses by the government and military of Burma for more than 50 years;
 Whereas, on August 25, 2017, a Rohingya armed group called the Arakan Rohingya Salvation Army attacked Burmese security outposts;
 Whereas the Burmese Army responded by systematically and ruthlessly attacking civilians; Whereas more than 580,000 people have fled northern Rakhine since late August 2017;
 Whereas these refugees have fled to Bangladesh; Whereas this most recent crisis has resulted in the total Rohingya refugee population in Bangladesh reaching more than 800,000 people;
 Whereas over 200 villages in northern Rakhine have been totally or partially destroyed, allegedly by the Burmese military as part of a clearance operation;
 Whereas officials at the United Nations have heard reports from members of the Rohingya community about the indiscriminate killing of unarmed civilians, the presence of landmines along the border with Bangladesh, and gender-based violence directed against the Rohingya, including rape and sexual assault;
 Whereas the United Nations High Commissioner for Human Rights— (1)reported that members of the Rohingya community have suffered extrajudicial killings, forced disappearance, arbitrary detention, looting, and the occupation and destruction of property;
 (2)stated that he has seen reports, including satellite images, of Burmese security forces and local militias burning Rohingya villages and shooting civilians who were fleeing this violence; and
 (3)called the ongoing crisis in Rakhine a textbook example of ethnic cleansing; Whereas witnesses to the ongoing crisis in Rakhine have repeatedly told international aid groups that those committing these atrocities were wearing identifying insignia and clothing;
 Whereas the insignia and clothing identified by the witnesses was consistent with that worn by the 33rd Light Infantry Division of the Western Command of the Burmese military;
 Whereas witnesses also testified to atrocities committed by individuals in blue-grey uniforms; and Whereas the Burmese Border Patrol Guards are known for their distinctive blue-grey uniforms and have been seen working closely with the Burmese army to surround villages before setting them ablaze: Now, therefore, be it
	
 That the House of Representatives— (1)denounces, in the strongest terms, the ongoing violence perpetrated by the Burmese government and military against the Rohingya;
 (2)denounces all violent actions taken by the Arkan Rohingya Salvation Army; (3)calls on the Burmese government to allow all members of the media, international aid groups, and a United Nations fact-finding mission unfettered access into and throughout the state of Rakhine in Burma; and
 (4)calls on the international community to do everything possible to help Bangladesh continue to provide life-saving assistance to Rohingya refugees.
			